Per Curiam:
The order appealed from will be affirmed, without costs to either party, providing the defendants pay to the plaintiff on demand the income which has already accrued from the fund that the defendants concede is held in trust for him, namely, §78,984.07; and also, pending the appeal, the accruing income upon such fund as the same shall be received by the trustees, such payments to be made without prejudice to the rights of any of the parties to the appeal. If the defendants fail to make such payments to the plaintiff, the plaintiff to have leave to apply to reargue the appeal on notice to the defendants. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order affirmed, without costs, on the conditions stated in opinion. Settle order on notice.